Title: To John Adams from James Lovell, 28 September 1779
From: Lovell, James
To: Adams, John


     Confidential
     
      Tuesday 28th. of Sepr. 1779 in Continuance
     
     Mr. Jay having resigned the Chair on account of other public Engagements, the Honble. Mr. Huntingdon was Elected President of Congress. Tomorrow, will be chosen Secretaries for
     
     
      France
      
      Spain
      
      and the Negociator
     
     
      {nominated
      
      
      
      
     
     
      Peter Scull
      {
      Mr. Carmichael
      {
      Jno. Trumbull
     
     
        by
        by
        by
     
     
      Mr. Atlee
      Mr. Hewes
      Mr. Laurens
     
     
      Col. John Lawrence
      
      Mr. Searle
      
      Jona. Trumbull
     
     
        by
      
        by
      
        by
     
     
      Mr. Gerry
      
      Mr. Armstrong
      
      Mr. Holton
     
     
      
      
      
      
      Hble. Francis Dana
     
     
      
      
      
      
        by
     
     
      
      
      
      
      Mr. Peabody
     
    
   By authority from A.L, some time dormant, a Suit will be commenced instantly against D——e for Defamation.
     Your Favor from Passi Novr. 27. 1778 reached me this day, said to be by Capt. Jno. Brown. Your Situation as therein described was more strongly painted in your Letter of the 10th. of this month received also Today. I mean in that part of it which was intended to make me “reconsider my Opinion concerning your Friends and Enemies in Congress.” Shall I do as you wish me according to our Rules and Orders? I consent. We vote to reconsider we make no ammendment but we are not obliged to put a Question again upon the Proposition, it stands in as much force as ever.
     But tho I do not go into the Conclusions you supposed I ought to make, I shall pursue what I had undertaken and in part accomplished before the tardy Post came in. You shall know not only that you are to have a Skipper, but a Purser also. The first shall know his ubi and quando the second his quantum and his unde derivetur. A Committee is appointed for the Purpose, Laurens Gerry and somebody else.
     There seems to be an Infinity of Good Humour in Consequence of the late Elections. I suppose if C——l succeeds on This day The morrow we shall go on swimming in the smooth Pool of Complacency.
     
     The Chance is for him against his present single Competition. I am not distressed about the Event tho I think I have seen full Proof of an Instance or two of radical Disingenuity in him.
     Suffer me now, dear Sir to assume the Freedom of giving you some Advice. Your Honor is among my very interesting Concerns. Having in preremptory Language declared my Opinion of your duty to accept, I will most ingeniously tell you every Objection against it in my Mind, and then advise you how to lessen the force of those objections. You will have decided ultimata and negotiable propositions to carry with you. The whole world knows that the latter are almost totally dependent upon antecedent Secresy. But such has been the Servility of some here that I have little doubt of the Knowledge of our Transactions having been regularly conveyed to our Ally already. This is not a fatal Circumstance, As both He and the Mediational Powers must, of Custom and Necessity, be made more or less acquainted with them by you. But there have been at Times such Declarations of the Right of the Delegates of a sovereign independent State to convey to their State matters respecting its Salvation, tho ordered, here, to be on secret Journals that I have little Scruple of the whole of our Proceedings being known to Virginia New York Sth. Carolina as well as to Drayton Jay and Smith several States as well as to all their Delegates. In your Answer therefor of Acceptance, I advise you to hint delicately the Disadvantages which you are entitled to apprehend from the Nature of the Constitution of the Supremacy which prepares your Instructions, the Risque you foresee of your own Discretion being inpreached in Consequence of the Want of it in some one or many others, and, at best, of your Abilities as a Negociator being evidenced in fine only by the bare Execution of the strictly defined Parts of the Business proposed to you. You may conclude your Acceptance with saying as many fine Things about your Integrity as the vainest Rascal on Earth coud do, and I promise you, a Syllable of what you utter on that Topic will not be disbelieved by The Delegates In Congress Of The United States Of America.
     Should the State of Mass. incline to keep me here, at a most enormous Expence to them, tho to the Starvation of my Family, I will be as true to you as to John Jay. And I assure you I herein make a bigger Promise than your Observations upon the general Run of the Children of Adam will at first lead you to imagine.
     I will aim to know possitively the author of the Letter respecting Monsieur l’Ami d’un Fol. I will deliver to Dr. Rush and Genl. Roberdeau your Letters to them.
     And now, then, (as G Morris elegantly begins his Paragraphs) my esteemed Friend, having tried your Eyes almost as much as you do every Body’s, I have mended my Pen and enlarged my Alphabetic Conveyancers, for the sole Purpose of advising you to do often the same, especially when writing to public Bodies.
     
      J L
     
    